                 Case 19-10953-CSS              Doc 6      Filed 05/01/19         Page 1 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       )         Chapter 11

KONA GRILL,INC., et al.,l                                    )         Case No. 19 -10953( )


                                     Debtors.                )         (Joint Administration Requested)


           DEBTORS' APPLICATION FOR ENTRY OF AN ORDER
       PURSUANT TO 28 U.S.C.§ 155(c)(I) APPROVING THE 12ETENTION
     AND APPOINTMENT OF EPIQ CORPORATE RESTRUCTURING,LLC AS
   THE CLAIMS AND NOTICING AGENT TO THE DEBTORS,EFFECTIVE NUNC
                                                                 F
   PRO TUNC TO THE PETITION DATE AND (II) GRANTING RELATED RELIE


         Kona Grill, Inc. and its debtor affiliates, as debtors and debtors in possession in the above-
                                                                                  following in
captioned chapter 11 cases (collectively, the "Debtors"),2 respectfully state the

support of this application:

                                                 Relief Requested

                  The Debtors seek entry of an order(the "Order"), substantially in the form attached
                                                                                                       as Exhibit B
hereto as Exhibit A: (a) approving the services agreement, which is attached hereto
                                                                                             the Debtors and Epiq
and incorporated herein by reference (the "Services Agreement"), between
                                                                            ment of Epiq as
Corporate Restructuring, LLC ("Epiq") and the Debtors' retention and employ



                                                                               tion numbers include: Kona Grill, Inc.
' The Debtors and the last four digits of their respective taxpayer identifica
                                                                                        Macadamia, Inc. (2438); Kona
   (6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona
                                                                                           Baltimore, Inc.(9163); Kona
    Texas Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841); Kona
                                                                                   headquart ers and service address for
    Grill International, Inc.(7911); and Kona Grill Puerto Rico, Inc.(7641), The
                                                                              Scottsdal e, Arizona 85254.
    the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300,
                                                                                    and circumstances supporting this
    A detailed description of the Debtors and their businesses, and the facts
                                                                               greater detail in the Declaration of
    application and the Debtors' chapter 11 cases, are set forth in
                                                                                                     Declaration"), filed
                          in Support ofChapter 11 Petitions and First Day Motions(the "First Dav
                                                                        filed under  chapter 11 of title 11 ofthe United
    contemporaneously with. the Debtors' voluntary petitions for relief
    States Code (the "Bankruptcy Code"), on April 30, 2019 (the    "Petition Date").




 DOCS LA:321311.2 50045/001
                   Case 19-10953-CSS         Doc 6       Filed 05/01/19   Page 2 of 13




claims and noticing agent (the "Claims and Noticing Agent") for the Debtors in lieu of the Clerk

(the "Clerk") ofthe United States Bankruptcy Court for the District of Delaware (the "Court") and

for related relief, effective Hunt pro tunc to the date hereof(the "Petition Date"); and (b) granting

related relief In support of this application, the Debtors rely on the declaration of Kathryn Tran

(the "Tran Declaration"), attached hereto as Exhibit C and incorporated herein by reference.

                                        Jurisdiction and ~Jenue

        2.       The United States Bankruptcy Court for the District of Delaware (the "Court") has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

O~deN of Reference from the United States District Court foN the District of Delaware, dated

February 29,2012. The Debtors confirm their consent, pursuant to rule 7008 ofthe Federal Rules

of Bankruptcy Procedure (the "Bankruptcy Rules") and Rule 9013-1(~ of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules"), to the entry of a final order by the Court in connection with this

application to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

         3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.        The bases for the relief requested herein are section 156(c) of title 28 of the United

States Code (the "Judicial Code"), sections 105(a) and 503(b)of title 11 ofthe United States Code

(the "Bankruptcy Code"), Local Rule 2002-1(~, and the Court's Protocolfor the Employment of

Claims and Noticing Agents undes~ 28 U.S.C. ~ 156(c), instituted by the Clerk nn February 1, 2012

(the "Claims Agent Protocol").




DOCS LA:321311.2 50045/001                           2
                    Case 19-10953-CSS            Doc 6       Filed 05/01/19   Page 3 of 13




                                           Sei-~~ices to Be Provided

          5.       This application pertains only to the work to be performed by Epiq under the

Clerk's        delegation    of duties    permitted    by     section   156(c) of the     Judicial   Code,

Local Rule 2002-1(~, and the Claims Agent Protocol, and any work to be performed by Epiq

outside of this scope is not covered by this application or by any order granting approval thereof.

Specifically, Epiq will perform, to the extent the Debtors request, the following services in its role

as Claims and Noticing Agent(the "Claims and Noticing Services"), as well as all quality control

relating thereto:

                    a.       preparing and serving required notices and documents in these chapter 11
                             cases in accordance with the Bankruptcy Code and the Bankruptcy Rules in
                             the form and manner directed by the Debtors and/or the Court, including, if
                             applicable, (i) notice of the commencement of the cases and the initial
                             meeting of creditors under section 341(a) of the Bankruptcy Code, (ii)
                             notice of any claims bar date,(iii) notices oftransfers of claims,(iv) notices
                             of objections to claims and objections to transfers of claims,(v) notices of
                             any hearings on a disclosure statement and confirmation of the Debtors'
                             chapter 11 plan, including under Bankruptcy Rule 3017(d),(vi) notice of
                             the effective date of any plan, and (vii) all other notices, orders, pleadings,
                             publications, and other documents as the Debtors and/or the Court may
                             deem necessary or appropriate for an orderly administration of the chapter
                             11 cases;

                    b.       preparing and filing or causing to be filed with the Clerk an affidavit or
                             certificate of service for all notices, motions, orders, other pleadings, or
                             documents served within seven business days of service that includes
                             (i) either a copy of the notice served or the docket numbers)and titles) of
                             the pleadings) served,. (ii) a list of persons to whom it was mailed
                             (in alphabetical order) with their addresses,(iii) the manner of service, and
                             (iv) the date served;

                    c.       maintaining an official copy of the Debtors' schedules of assets and
                             liabilities and statements offinancial affairs (collectively, the "Schedules"),
                             listing the Debtors' known creditors and the amounts owed thereto;

                    d.       maintaining (i) a list of all potential creditors, equity holders, and other
                             parties in interest, and (ii) a "core" mailing list consisting of all parties
                             described in Bankruptcy Rule 2002 and those parties that have filed a notice
                             of appearance pursuant to Bankruptcy Rule 9010;



DOCS LA:32131 ]2 50045/001                               3
                  Case 19-10953-CSS             Doc 6      Filed 05/01/19     Page 4 of 13




                            furnishing a notice to all potential creditors of the last date for filing proofs
                            of claim and a form for filing a proof of claim, after such notice and form
                            are approved by the Court, and notifying said potential creditors of the
                            existence, amount, and classification of their respective claims as set forth
                            in the Schedules, which may be effected by inclusion of such information
                            (or the lack thereof, in cases where the Schedules indicate no debt due to
                            the subject party) on a customized proofofclaim form provided to potential
                            creditors;

                 f.         maintaining a post office box or address for the purpose ofreceiving claims
                            and returned mail, and processing all mail received;

                 g.         processing all proofs of claim received, including those received by the
                            Clerk's office, and checking said processing for accuracy, and maintaining
                            the original proofs of claim in a secure area;

                 h.         maintaining an electronic platform for purposes of filing proofs of claim;

                            maintaining the official claims register for each Debtor
                            (the "Claims Re isg ters") on behalf of the Clerk and upon the Clerk's
                            request, providing the Clerk with certified, duplicate unofficial Claims
                            Registers; and specifying in the Claims Registers the following information
                            for each claim docketed: (i) the claim number assigned; (ii) the date
                            received;(iii) the name and address ofthe claimant and agent, if applicable,
                            who filed the claim; (iv)the amount asserted; (v) the asserted
                            classifications) of the claim (e.g., secured, unsecured, priority, etc.); (vi)
                            the applicable Debtor; and (vii) any disposition of the claim;

                            providing public access to the Claims Registers, if any, including complete
                            proofs of claim with attachments, if any, without charge;

                 k.         implementing necessary security measures to ensure the completeness and
                            integrity ofthe Claims Registers and the safekeeping ofthe original claims;

                            recording all transfers of claims and providing any notices of such transfers
                            as required by Bankruptcy Rule 3001(e);

                 m.         relocating, by messenger or overnight delivery, all of the court-filed proofs
                            of claim to the offices of Epiq, not less than weekly;

                 n.         upon completion ofthe docketing process for all claims received to date for
                            each case, turning over to the Clerk copies of the Claims Registers for the
                            Clerk's review (upon the Clerk's request);

                 o.         monitoring the Court's docket for all notices of appearance, address
                            changes, and claims-related pleadings and orders filed, and snaking
                            necessary notations on and/or changes to the Claims Registers and any



DOCS LA:3213112 50045/001                              4
                  Case 19-10953-CSS            Doc 6       Filed 05/01/19   Page 5 of 13




                            service or mailing lists, including to identify and eliminate duplicative
                            names and addresses from such lists;

                 p.         assisting in the dissemination of information to the public and responding
                            to requests for administrative information regarding the cases, as directed
                            by the Debtors and/or the Court, including through the use of a case website
                            and/or call center;

                 q.         if the case is converted to chapter 7, contacting the Clerk's Office within
                            three days ofthe notice to Claims and Noticing Agent with entry ofthe order
                            converting the case;

                 r.         thirty days prior to the close of these cases, to the extent practicable,
                            requesting that the Debtors submit to the Court a proposed order dismissing
                            Epiq and terminating Epiq's services upon completion of its duties and
                            responsibilities and upon the closing of these cases;

                 s.         within seven days' notice to Epiq ofentry ofan order closing the chapter 11
                            cases, providing to the Court the final version of the Claims Registers as of
                            the date immediately before the close of the cases; and

                 t.         at the close of these cases, boxing and transporting all original documents,
                            in proper format, as provided by the Clerk's office, to (i) the Federal
                            Archives Record Administration, located at Central Plains Region,
                            200 Space Center Drive, Lee's Summit, Missouri 64064, or (ii) any other
                            location requested by the Clerk's Office.

        6.       The Claims Registers shall be open to the public for examination without charge

during regular business hours and on acase-specific website maintained by Epiq. Epiq shall not

employ any past or present employee of the Debtors for work that involves the Debtors'

bankruptcy cases.

        7.       Epiq will follow the notice and claims procedures that conform to the guidelines

promulgated by the Clerk's office or as otherwise directed by the Court.

                                           Epiq's Ql~ali~cations

        8.       Epiq is one of the country's leading chapter 11 administrators, with significant

experience in noticing, claims administration, solicitation, balloting, and facilitating other

administrative aspects of chapter 11 cases. Epiq has substantial experience providing services,




DOCS LA:3213112 50045/001                              5
                    Case 19-10953-CSS             Doc 6       Filed 05/01/19      Page 6 of 13




 including claims and noticing services, in matters comparable in size and complexity to this matter.

 See, e.g.,In Ne Mattress Firm, Inc. No. 18-12241 (CSS)(Bankr. D. Del Oct. 5,2018);In ~e Herald

 Media Holdings, Inc. No. 17-12881 (LSS)(Bankr. D. Del. Dec. 8, 2017); In ~e Maurice SpoNting

 Goods, Inc., No. 17-12481 (CSS)(Bankr. D. Del. Nove. 20,2017);In re Model ReorgAcquisition,

 LLC,No. 17-11794(CSS)(Bankr. D. Del. Aug. 26, 2017); In re Original Soupman, Inc., No. 17-

 11313 (LSS)(Bankr. D. Del. Jun 13, 2017); In re CST Industries Holdings Inc., No. 17-11292

(BLS)(Bankr. D. Del. Jun 09, 2017); In re Tidewater Inc., No. 17-11132(BLS)(Bankr. D. Del

 May 17, 2017); In re AtopTech, Inc., No. 17-10111(MFW)(Bankr. D. Del Jan. 13, 2017).3

          9.       By appointing Epiq as the Claims and Noticing Agent in these cases, the

 distribution of notices and the processing of claims will be expedited, and the Clerk's office will

 be relieved of the administrative burden of processing such claims.

                                           Indemnification Provisions

          10.      As part ofthe overall compensation payable to Epiq under the terms ofthe Services

 Agreement, the Debtors have agreed to certain indemnification obligations as specifically

 enumerated in the Services Agreement.                 The Services Agreement contains the standard

 indemnification language with respect to Epiq's services including, but not limited to, the

 following:

                   a.          The Debtors agree to indemnify and hold harmless Epiq, its affiliates, and
                               their respective personnel (collectively, the "Indemnified Persons") from
                               and against any and all losses, claims, damages, liabilities, costs(including,
                               without limitation, costs of preparation and attorneys' fees) and expenses
                               incurred (collectively, "Losses"), to which any Indemnified Person may
                               become subject or involved in any capacity arising out of or relating to the
                               Services Agreement or Epiq's rendering of services pursuant thereto, other




' Because ofthe voluminous nature ofthe orders cited herein, such orders have noe been attached to this application.
  Copies of these orders are available upon request of the Debtors' pt•oposed counsel.



 DOCS LA:32131 1.2 50045/001                              6
                  Case 19-10953-CSS             Doc 6        Filed 05/01/19   Page 7 of 13




                             than Losses to the extent resulting from Epiq's gross negligence or willful
                             misconduct.

                 b.          Indemnity shall remain in full force and effect regardless of any
                             investigation made by or on behalf of the Debtors, and shall survive
                             termination of the Services Agreement until the expiration of all applicable
                             statutes of limitation with respect to Epiq's liabilities.

        11.      The Debtors and Epiq believe that the indemnification provisions contained in the

Services Agreement are necessary, customary, and reasonable for Epiq and comparable firms

providing claims and noticing services.

                       Compensation and Representation of Disinterestedness

        12.      The Debtors respectfully request that the undisputed fees and expenses incurred by

Epiq in the performance ofthe above services be treated as administrative expenses ofthe Debtors'

estates pursuant to section 503(b)(1)(A)ofthe Bankruptcy Code and be paid in the ordinary course

of business without further application to or order of the Court. Epiq agrees to maintain records

of all services showing dates, categories of services, fees charged, and expenses incurred, and to

serve monthly invoices on the Debtors, the Office of the United States Trustee for the District of

Delaware, counsel for the Debtors, counsel for any official committee, if any, monitoring the

expenses ofthe Debtors, and any party in interest who specifically requests service ofthe monthly

invoices. If any dispute arises relating to the Services Agreement or monthly invoices, the parties

shall meet and confer in an attempt to resolve the dispute. If resolution is not achieved, the parties

may seek resolution of the matter from the Court.

         13.     Prior to the Petition Date, the Debtors provided Epiq a retainer in the amount of

$25,000. Epiq seeks to first apply the retainer to all prepetition invoices, which retainer shall be

replenished to the original retainer amount, and thereafter•, Epiq may hold such retainer under the

Services Agreement during these chapter 11 cases as security for the payment offees and expenses

incurred. under the Services Agreement.


DOCS LA:321311.2 50045/001                              ~]
                  Case 19-10953-CSS             Doc 6    Filed 05/01/19     Page 8 of 13




        14.     In connection with its retention as the Claims and Noticing Agent, Epiq represents

in the Tran Declaration, among other things, that:

                 a.         Epiq will not consider itself employed by the United States government and
                            shall not seek any compensation from the United States government in its
                            capacity as the Claims and Noticing Agent in the cases;

                 b.         by accepting employment in the cases, Epiq waives any rights to receive
                            compensation from the United States government in connection with the
                            Debtors' cases;

                 c.         in its capacity as the Claims and Noticing Agent in the cases, Epiq will not
                            be an agent of the United States and will not act on behalf of the United
                            States; and

                 d.         Epiq is a "disinterested person" as that term is defined in section 101(14) of
                            the Bankruptcy Code with respect to the matters upon which it is to be
                            engaged.

        15.      To the extent that there is any inconsistency between this application, the Order,

and the Services Agreement, the Debtors respectfully submit that the Order shall govern.

                                  Compliance with the Claims Agent Protocol

        16.      The Debtors represent that this application complies with the Claims Agent

Protocol and conforms to the standard section 156(c) application used in this district.

                                                  Basis for Relief

        17.      This application is made pursuant to section 156(c) of the Judicial Code, section

105(a) ofthe Bankruptcy Code, Local Rule 2002-1(~, and the Claims Agent Protocol for an Order

appointing Epiq as the Claims and Noticing Agent in order to assume full responsibility for the

distribution of notices and the maintenance, processing, and docketing of proofs of claim filed in

the Debtors' cases.

        18.      Section 156 of the Judicial Code, in relevant part, provides:

                 Any court may utilize facilities or services, either on or off the
                 court's premises, which pertain to the provision of notices, dockets,
                 calendars, and other administrative ii7formation to parties in cases


DOCS LA:3213112 50045/001
                   Case 19-10953-CSS          Doc 6     Filed 05/01/19     Page 9 of 13




                  filed under the provisions of title 11, United States Code, where the
                  costs ofsuch facilities or services are paid for out ofthe assets ofthe
                  estate and are not charged to the United States. The utilization of
                  such facilities or services shall be subject to such conditions and
                  limitations as the pertinent circuit council may prescribe.

28 U.S.C. § 156(c).

         19.      Section 105 of the Bankruptcy Code, in relevant part, provides:

                  The court may issue any order, process, or judgment that is
                  necessary or appropriate to carry out the provisions ofthis title. No
                  provision of this title providing for the raising of an issue by a party
                  in interest shall be construed to preclude the court from, sua sponte,
                  taking any action or making any determination necessary or
                  appropriate to enforce or implement court orders or rules, or to
                  prevent an abuse of process.

11 U.S.C. § 105(a).

         20.      Local Rule 2002-1(~ provides:

                  Upon motion of the debtor or trustee, at any time without notice or
                  hearing, the Court may authorize the retention of a notice and/or
                  claims clerk under 28 U.S.C. § 156(c). In all cases with more than
                  200 creditors or parties in interest listed on the creditor matrix,
                  unless the Court orders otherwise, the debtor shall file such motion
                  on the first day of the case or within seven (7) days thereafter. The
                  notice and/or claims clerk shall comply with the Protocol for the
                  Employment of Claims and Noticing Agents under 28 U.S.C.
                  § 156(c) (which can be found on the Court's website) and shall
                  perform the [Claims and Noticing Services].

Del. Bankr. L.R. 2002-1(fj.

         21.      In accordance with the Claims Agent Protocol, prior to the selection of Epiq, the

Debtors reviewed and compared engagement proposals from three court-approved claims and

noticing agents, including Epiq, to ensure selection through a competitive process. The Debtors

submit, based on the engagement proposals obtained and reviewed, that Epiq's rates are

competitive and reasonable given ~piq's quality of services and expertise. The terms of Epiq's

retention are set forth in the Services Agreement;provided that ~piq is seeking by this application




DOCS_LA:32131 12 50045/001                          9
                  Case 19-10953-CSS         Doc 6      Filed 05/01/19   Page 10 of 13




approval solely ofthe terms and provisions as set forth in this application and the Order as set forth

in Exhibit A.

         22.      The Debtors anticipate that there will be more than 10,000 entities to be .noticed.

In view ofthe number of anticipated claimants and the complexity ofthe Debtors' businesses, the

Debtors submit that the appointment of Epiq as the Claims and Noticing Agent is both necessary

and in the best interests of the Debtors' estates and their creditors because the Debtors will be

relieved of the burdens associated with the Claims and Noticing Services. Accordingly, the

Debtors will be able to devote their full attention and resources to the restructuring efforts

described above.

                               NuncPro Tunc Relief Is Appropriate

         23.      Pursuant to the Debtors' request, Epiq has acted as the Claims and Noticing Agent

since the Petition Date with assurances that the Debtors would seek approval of its employment

and retention, effective nunc pro tunc to the Petition Date, so that Epiq may be compensated for

its pre-application services. The Debtors believe that no party in interest will be prejudiced by the

granting of the nunc pro tunc employment of Epiq, because Epiq has provided and continues to

provide valuable services to the Debtors' estates in the interim period.

         24.      Courts in this jurisdiction have routinely approved nunc pro tunc employment

similar to that requested herein in matters comparable to this matter. See e.g., In re The Walking

Company Holdings, Inc., 18-10474(LSS)(Bankr. D. Del. Mar. 8,2018)(approving nunc pro tunc

employment of a claims and noticing agent to perform claims and noticing services); In ~e Nuve~ra

Envt'l Solutions, Inc., No. 17-10949 (KJC)(Bankr. D. Del. May 2, 2017)(same); In Ne Venoco,

LLC, No. 17-10828(KG)(Bankr. D. Del. Apr. 18, 2017)(same); In ~e Emerald Oil, Inc., No. 16-

10704(KG)(Banlcr. D. Del. Mar. 24, 2016)(same); In ~°e Molycorp, Inc., No. 15-11357 (CSS)




DOCS_LA:32131 L2 50045/001                        1Q
                Case 19-10953-CSS         Doc 6        Filed 05/01/19   Page 11 of 13




(Bankr. D. Del. June 26, 2015)(same); In re EveryWa~e Glob.,Inc., No. 15-10743(LSS)(Bankr.

D. Del. Apr. 9, 2015)(same).

        25.     Based on the foregoing, the Debtors submit that they have satisfied the

requirements ofthe Judicial Code,the Local Rules, and the Claims Agent Protocol. Accordingly,

the Debtors respectfully request entry ofthe Order pursuant to section 156(c)ofthe Judicial Code,

Local Rule 2002-1(~, and the Claims Agent Protocol authorizing the Debtors to retain and employ

Epiq to act as Claims and Noticing Agent, effective nunc pro tunc to the Petition Date.

                           Waiver of Bankruptcy Rule 6004(a) and 6004(h)

        26.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                               Notice

        27.     Notice of this Motion shall be given to the following parties or, in lieu thereof, to

their counsel, if known: (a) the Office of the United States Trustee; (b) Key Bank National

Association and Zions Bank,(c) parties asserting liens against the Debtors' assets, and (d) the

Debtors' thirty largest unsecured creditors on a consolidated basis. As the Motion is seeking "first

day" relief, within two business days after the hearing on the Motion,the Debtors will serve copies

of the Motion and any order entered respecting the Motion as required by Del. Bankr. LR 9013-

1(m). The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.




ROCS Ln3213112 X0045/001                          11
                  Case 19-10953-CSS         Doc 6        Filed 05/01/19   Page 12 of 13




                                          No Prior Request

         28.      No prior request for the relief sought in this application has been made to this or

any other court.




                                 [Remainder ofpage intentionally left blank]




DOCS LA:32131 L2 50045/OOl                          12
              Case 19-10953-CSS      Doc 6    Filed 05/01/19    Page 13 of 13




        WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

 Dated:     ~7'""` 'fir 20~~
                                               Christopher . We11s
                                               Chief Restructuring Officer




DOGS LA:3213112 50045/001
